Exhibit 10.55

[Execution]

AMENDMENT NO. 15 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 15 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of December 17, 2008, is entered into by and among Wise Alloys LLC, a
Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), the lenders from time to time party
thereto, and Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation, in its capacity as administrative agent (in such
capacity, “Agent”) for Lenders (as hereinafter defined).

WITNESSETH:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, Amendment No. 7 to Amended and Restated Loan Agreement, dated
as of April 28, 2006, Amendment No. 8 to Amended and Restated Loan Agreement,
dated as of June 12, 2006, Amendment No. 9 and Waiver to Amended and Restated
Loan Agreement, dated as of August 4, 2006, Amendment No. 10 to Amended and
Restated Loan Agreement, dated as of December 31, 2006, Amendment No. 11 to
Amended and Restated Loan Agreement, dated as of July 31, 2007, Amendment No. 12
to Amended and Restated Loan Agreement, dated as of February 25, 2008, Amendment
No. 13 and Waiver to Amended and Restated Loan Agreement, dated as of April 25,
2008, and Amendment No. 14 to Amended and Restated Loan Agreement, dated as of
October 8, 2008 (as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other agreements, documents and instruments referred to therein or any time
executed and/or delivered in connection therewith or related thereto, including
this Amendment (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);



--------------------------------------------------------------------------------

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such requests, subject to the terms and conditions contained herein;

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement shall be deemed and is
hereby amended to include, in addition and not in limitation, the following
definitions:

(i) “Amendment No. 15” shall mean Amendment No. 15 to Amended and Restated Loan
Agreement, dated as of December 17, 2008, among Agent, Lenders, Borrowers and
Guarantors, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 15 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 15 shall have
been satisfied or shall have been waived by Agent.

(iii) “Special Availability Reserve” shall mean the special Reserve which shall
be established by Agent on the Amendment No. 15 Effective Date reducing the
amount of Loans and Letter of Credit Accommodations which would otherwise be
available to Borrowers in the amount of $20,000,000; provided, that, following
the receipt by Agent, in form and substance satisfactory to Agent, of the Fiscal
Year 2009 Projections (as defined in Amendment No. 15), the amount of such
Reserve shall be reduced to $0 upon the effective date of an amendment to this
Agreement, duly authorized, executed and delivered by Borrowers, Guarantors,
Agent and the Required Lenders, providing for modifications to Section 9.17
hereof based on such Fiscal Year 2009 Projections.

(iv) “Tranche D Commitment” shall mean, at any time, as to each Tranche D
Lender, the principal amount set forth next to such Tranche D Lender’s name on
Schedule 1.27 hereto designated as the Tranche D Commitment of such Tranche D
Lender or on Schedule 1 to the Assignment and Acceptance Agreement pursuant to
which such Tranche D Lender became a Tranche D Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Tranche D Commitments”.

 

2



--------------------------------------------------------------------------------

(v) “Tranche D Lenders” shall mean, collectively, the Lenders having a Tranche D
Commitment or all or a portion of the Tranche D Loan owing to it; each sometimes
being referred to herein individually as a “Tranche D Lender”; provided, that,
each Tranche D Lender that is an Equity Affiliated Lender shall have no right
whatsoever (a) to consent to any amendment, modification, waiver, consent or
other such action with respect to any of the terms of this Agreement or any of
the other Financing Agreements, except as set forth in Sections 11.3(a)(i)
through (viii) hereof, (b) to vote on any other matter related to this Agreement
or any of the other Financing Agreements, except as set forth in Sections
11.3(a)(i) through (viii) hereof, (c) to require Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to this
Agreement, any of the other Financing Agreements or the Collateral, or (d) to
attend any meeting with Agent or any Lender or receive any information from
Agent or any Lender to the extent that Agent determines that the attendance by
such Tranche D Lender at such meeting or the receipt of such information by such
Tranche D Lender either (i) could reasonably be expected to represent a conflict
of interest between such Tranche D Lender in its capacity as a Lender and in its
capacity as an Affiliate of any Borrower, Guarantor or Permitted Holder or
(ii) could reasonably be expected to be adverse to the interests of Agent or any
Lender (other than such Tranche D Lender); each sometimes being referred to
herein individually as a “Tranche D Lender”.

(vi) “Tranche D Loan” shall mean the term loan in the principal amount of
$50,000,000 made by Tranche D Lenders to Borrowers on the Amendment No. 15
Effective Date as set forth in Section 2.1(i) hereof.

(b) Amendments to Definitions.

(i) Adjusted Loan Limit. The definition of “Adjusted Loan Limit” in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘Adjusted Loan Limit’ shall mean, on any date, the amount equal to the lesser
of (a) $228,000,000, (b) the amount of the aggregate Borrowing Bases of all
Borrowers on such date and (c) the sum of (i) the amount of the Eligible Working
Capital on such date, plus (ii) the amount of the Eligible Working Capital
Variance on such date.”

(ii) Commitment. The definition of “Commitment” in Section 1.27 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“1.27 ‘Commitments’ shall mean, collectively, the Tranche A Commitments, the
Tranche B Commitments, the Tranche C Commitments and the Tranche D Commitments;
sometimes being individually referred to herein as a ‘Commitment’.”

 

3



--------------------------------------------------------------------------------

(iii) Interest Rate. The definition of “Interest Rate” in Section 1.73 of the
Loan Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“1.73 ‘Interest Rate’ shall mean:

(a) Subject to clause (b) of this definition below:

(i) as to Loans (other than the Tranche D Loan) which are Prime Rate Loans, a
rate equal to the Applicable Margin on a per annum basis in excess of the Prime
Rate;

(ii) as to Loans (other than the Tranche D Loan) which are Eurodollar Rate
Loans, a rate equal to the Applicable Margin on a per annum basis in excess of
the Adjusted Eurodollar Rate (based on the Eurodollar Rate applicable for the
Interest Period selected by a Borrower, or by Administrative Borrower on behalf
of such Borrower, as in effect three (3) Business Days after the date of receipt
by Agent of the request of such Borrower for such Eurodollar Rate Loans in
accordance with the terms hereof, whether such rate is higher or lower than any
rate previously quoted to any Borrower or Guarantor); and

(iii) as to the Tranche D Loan, a rate equal to ten (10%) percent per annum.

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Applicable Margin otherwise used to calculate the Interest Rate
for Loans (other than the Tranche D Loan) shall be the highest percentage set
forth in the definition of the term Applicable Margin for each category of Loans
(other than the Tranche D Loan), without regard to the amount of EBITDA of Group
and its Subsidiaries, plus two (2%) percent per annum, and the Interest Rate
with respect to the Tranche D Loan shall mean the rate of twelve (12%) percent
per annum, in each case at Agent’s option, without notice (i) either (A) for the
period on and after the effective date of termination or non-renewal hereof
until such time as all Obligations are indefeasibly paid and satisfied in full
in immediately available funds, or (B) for the period from and after the date of
the occurrence of any Event of Default, and for so long as such Event of Default
is continuing as determined by Agent in good faith, and (ii) on the Revolving
Loans to any Borrower at any time outstanding in excess of the Borrowing Base of
such Borrower or the Revolving Loan Limit of such Borrower (whether or not such
excess(es) arise or are made with or without the knowledge or consent of Agent
or any Lender and whether made before or after an Event of Default).”

 

4



--------------------------------------------------------------------------------

(iv) Inventory Loan Limit. The definition of “Inventory Loan Limit” in
Section 1.75 of the Loan Agreement is hereby amended by deleting such definition
in its entirety and replacing it with the following:

“1.75 ‘Inventory Loan Limit’ shall mean, as to each Borrower, at any time, the
amount equal to $150,000,000, minus the then outstanding principal amount of
Revolving Loans to the other Borrowers (and including Letter of Credit
Accommodations to the extent provided in the definition of the term Borrowing
Base) based on Eligible Inventory.”

(v) Loans. The definition of “Loans” in Section 1.81 of the Loan Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:

“ ‘Loans’ shall mean, collectively, the Tranche A Loans, the Tranche B Loans,
the Tranche C Loan and the Tranche D Loan.”

(vi) Prime Rate. The definition of “Prime Rate” in Section 1.99 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“1.99 ‘Prime Rate’ shall mean, on any date, the greater of (a) the rate from
time to time publicly announced by Wachovia Bank, National Association, or its
successors, as its prime rate, whether or not such announced rate is the best
rate available at such bank or (b) the Adjusted Eurodollar Rate for a one
(1) month Interest Period on such date plus two (2%) percent.”

(vii) Pro Rata Share. The definition of “Pro Rata Share” in Section 1.101 of the
Loan Agreement is hereby amended by deleting clause (d) of such definition in
its entirety and replacing it with the following:

“(d) with respect to a Tranche D Lender’s obligation to make the Tranche D Loan
and receive payments of interest, fees, and principal with respect thereto, the
fraction (expressed as a percentage) the numerator of which is such Tranche D
Lender’s Tranche D Commitment and the denominator of which is the aggregate
amount of all of the Tranche D Commitments of the Tranche D Lenders, as adjusted
from time to time in accordance with the provisions hereof; provided, that, if
the Tranche D Commitments have been terminated, the numerator shall be the
unpaid amount of the Tranche D Loan owing to such Tranche D Lender and the
denominator shall be the aggregate unpaid amount of the Tranche D Loan; and

(e) with respect to all other matters (including, without limitation, Special
Agent Advances and the indemnification obligations arising under Section 11.5
hereof), at any time as to any Lender, the fraction (expressed as a percentage)
the numerator of which is such Lender’s Commitment (provided, that, if the

 

5



--------------------------------------------------------------------------------

Commitments have been terminated, the numerator shall be the unpaid amount of
such Lender’s Loans and its interest in Special Agent Advances and Letter of
Credit Accommodations) and the denominator of which shall be the amount equal to
the Commitments, as adjusted from time to time in accordance with the provisions
hereof (provided, that, if the Commitments have been terminated, the denominator
shall be the aggregate amount of all unpaid Loans, Special Agent Advances and
Letter of Credit Accommodations).”

(viii) Required Lenders. The definition of “Required Lenders” in Section 1.113
of the Loan Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

“1.113 ‘Required Lenders’ shall mean, at any time, those Lenders (other than
Equity Affiliated Lenders, Tranche C Lenders and Tranche D Lenders) whose Pro
Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of the
aggregate of the Commitments of all Lenders (other than Equity Affiliated
Lenders, Tranche C Lenders and Tranche D Lenders), or if the Commitments shall
have been terminated or reduced to zero, Lenders (other than Equity Affiliated
Lenders, Tranche C Lenders and Tranche D Lenders) to whom at least sixty-six and
two-thirds (66 2/3%) percent of the then outstanding Obligations (other than
Obligations in respect of the Tranche B Loans, the Tranche C Loan and the
Tranche D Loan) are owing,”

(ix) Reserves. The definition of “Reserves” in Section 1.114 of the Loan
Agreement is hereby amended by inserting the following immediately prior to the
period at the end of the first sentence of such definition:

“or (e) to reflect the Special Availability Reserve”.

(x) Revolving Loan Limit. The definition of “Revolving Loan Limit” in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘Revolving Loan Limit’ shall mean, as to each Borrower, the amount equal to
(a) the lesser of (i) $228,000,000 and (ii) the Eligible Working Capital minus
(b) the then outstanding principal amount of the Revolving Loans and Letter of
Credit Accommodations provided to the other Borrowers.”

(xi) Tranche B Loan Limit. The definition of “Tranche B Loan Limit” in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘Tranche B Loan Limit’ shall mean, as to each Borrower, the amount equal to
$46,000,000, minus the then outstanding principal amount of the Tranche B Loans
provided to the other Borrowers.”

 

6



--------------------------------------------------------------------------------

(xii) Work-in-Process Sublimit. The definition of “Work-in-Process Sublimit” in
the Loan Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

“ ‘Work-in-Process Sublimit’ shall mean, as to each Borrower, at any time, the
amount equal to $65,000,000, minus the then outstanding principal amount of
Revolving Loans to the other Borrowers (and including Letter of Credit
Accommodations to the extent provided in the definition of the term Borrowing
Base) based on Eligible Inventory consisting of work-in-process for finished
goods.”

(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Loans.

(a) Sections 2.1(e) and 2.1(g) of the Loan Agreement are hereby amended by
deleting each reference to “clause (d) of the definition of Pro Rata Share” and
replacing it with “clause (e) of the definition of Pro Rata Share”.

(b) Section 2.l(f) of the Loan Agreement is hereby amended by deleting the
reference to “34.532%” and replacing it with “20.175%”.

(c) Section 2.1 of the Loan Agreement is hereby amended by inserting the
following new subsection (i) to the end of such Section:

“(i) Subject to and upon the terms and conditions contained herein, in Amendment
No. 15 and in the other Financing Agreements, each Tranche D Lender agrees to
fund a portion of the Tranche D Loan to or for the benefit of Borrowers on the
Amendment No. 15 Effective Date in an amount equal to its Pro Rata Share of the
aggregate original principal amount of $50,000,000. The Tranche D Loan (i) shall
be repaid, together with interest and other amounts payable with respect
thereto, in accordance with the provisions of this Agreement and the other
Financing Agreements, (ii) shall be secured by all of the Collateral, and
(iii) shall be subject to the Guarantees made by Borrowers and Guarantors in
favor of Agent. Except for the making of the Tranche D Loan as set forth in this
Section 2.1(i), Borrowers shall have no right to request from Tranche D Lenders,
and Tranche D Lenders shall have no obligation to make, any additional loans or
advances to Borrowers under this Section 2.1(i) after the Amendment No. 15
Effective Date and any repayments of the Tranche D Loan shall not be subject to
any readvance to or reborrowing by Borrowers.”

3. Commitments. Section 2.3 of the Loan Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“2.3 Commitments. The aggregate amount of each Tranche A Lender’s Pro Rata Share
of the Tranche A Loans and Letter of Credit Accommodations

 

7



--------------------------------------------------------------------------------

shall not exceed the amount of such Tranche A Lender’s Tranche A Commitment, the
aggregate amount of each Tranche B Lender’s Pro Rata Share of the Tranche B
Loans shall not exceed the amount of such Tranche B Lender’s Tranche B
Commitment, the aggregate amount of each Tranche C Lender’s Pro Rata Share of
the Tranche C Loan shall not exceed the amount of such Tranche C Lender’s
Tranche C Commitment, and the aggregate amount of each Tranche D Lender’s Pro
Rata Share of the Tranche D Loan shall not exceed the amount of such Tranche D
Lender’s Tranche D Commitment, as the same may from time to time be amended in
accordance with the provisions hereof.”

4. Unused Line Fee. Section 3.2(a) of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(a) Unused Line Fee. Borrowers shall pay to Agent, for the account of Tranche A
Lenders and Tranche B Lenders, monthly an unused line fee at a rate equal to
one-half (.50%) percent per annum calculated upon the amount by which
$228,000,000 exceeds the average daily principal balance of the outstanding
Revolving Loans and Letter of Credit Accommodations during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
payable on the first day of each month in arrears.”

5. Payments. Section 6.4(a) of the Loan Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(a) All Obligations shall be payable to the Agent Payment Account as provided
in Section 6.3 or such other place as Agent may designate from time to time.
Agent shall apply payments received or collected from any Borrower or Guarantor
or for the account of any Borrower or Guarantor (including the monetary proceeds
of collections or of realization upon any Collateral) as follows (subject to the
provisions of the Intercreditor Agreement): first, to pay any fees, indemnities
or expense reimbursements then due to Agent and Lenders from any Borrower or
Guarantor; second, to pay interest due in respect of any Loans (and including
any Special Agent Advances); third to pay or prepay principal in respect of
Special Agent Advances; fourth, to pay or prepay principal in respect of the
Revolving Loans, whether or not then due, and to pay or prepay Obligations
arising under or pursuant to any Hedge Agreements of a Borrower or Guarantor
with an Affiliate of Agent (but as to any such Obligations arising under or
pursuant to any Hedge Agreement, up to the amount of any then effective Reserve
established in respect of such Obligations), on a pro rata basis; fifth, to pay
or prepay principal in respect of the Tranche C Loan; sixth pay or prepay
principal in respect of the Tranche D Loan; seventh, to pay or prepay any other
Obligations (excluding Obligations arising under or pursuant to Hedge
Agreements) whether or not then due, in such order and manner as Agent
determines, and eighth, to pay or prepay any Obligations arising under or
pursuant to Hedge Agreements (other than to the extent provided for above) on a
pro rata basis. Notwithstanding anything to the contrary contained in the
immediately

 

8



--------------------------------------------------------------------------------

prior sentence or any of the other provisions of this Agreement or any of the
other Financing Agreements, upon and after the occurrence and during the
continuance of a Triggering Event or any other time as Agent may elect when the
aggregate outstanding principal amounts of the Tranche A Loans and the Tranche B
Loans are not held ratably among the Tranche A Lenders and the Tranche B Lenders
in accordance with their respective Pro Rata Shares (determined in accordance
with the terms of clause (e) of the definition of Pro Rata Share based on the
respective Tranche A Commitments of Tranche A Lenders and Tranche B Commitments
of Tranche B Lenders or, if the Tranche A Commitments and Tranche B Commitments
are terminated, based on the respective Tranche A Commitments of Tranche A
Lenders and Tranche B Commitments of Tranche B Lenders in effect immediately
preceding such termination), Agent shall apply payments received or collected
from any Borrower or Guarantor or for the account of any Borrower or Guarantor
(including the monetary proceeds of collections or of realization upon any
Collateral) as follows (subject to the provisions of the Intercreditor
Agreement): first, to pay any fees, indemnities or expense reimbursements then
due to Agent and Collateral Agent from any Borrower or Guarantor; second, to pay
any fees, indemnities or expense reimbursements then due to Tranche A Lenders
and Tranche B Lenders from any Borrower or Guarantor; third, to pay interest due
in respect of any Tranche A Loans and Tranche B Loans (and including any Special
Agent Advances); fourth, to pay or prepay principal in respect of Special Agent
Advances; fifth, to pay or prepay principal in respect of the Tranche A Loans or
principal in respect of the Tranche B Loans, as applicable, in either case until
the aggregate principal amount of the Tranche A Loans and the Tranche B Loans
are outstanding ratably among the Tranche A Lenders and Tranche B Lenders in
accordance with their respective Pro Rata Shares (determined in accordance with
the terms of clause (e) of the definition of Pro Rata Share based on the
respective Tranche A Commitments of Tranche A Lenders and Tranche B Commitments
of Tranche B Lenders or, if the Tranche A Commitments and Tranche B Commitments
are terminated, based on the respective Tranche A Commitments of Tranche A
Lenders and Tranche B Commitments of Tranche B Lenders in effect immediately
preceding such termination); sixth, to pay or prepay principal in respect of the
Revolving Loans, whether or not then due, and to pay or prepay Obligations
arising under or pursuant to any Hedge Agreements of a Borrower or Guarantor
with an Affiliate of Agent (but as to any such Obligations arising under or
pursuant to any Hedge Agreement, up to the amount of any then effective Reserve
established in respect of such Obligations), on a pro rata basis; seventh, to
pay any fees, indemnities and expense reimbursements then due to Tranche C
Lenders from any Borrower or Guarantor; eighth, to pay interest due in respect
of the Tranche C Loan; ninth, to pay or prepay principal in respect of the
Tranche C Loan, whether or not then due; tenth, to pay any fees, indemnities and
expense reimbursements then due to Tranche D Lenders from any Borrower or
Guarantor; eleventh, to pay interest due in respect of the Tranche D Loan;
twelfth, to pay or prepay principal in respect of the Tranche D Loan, whether or
not then due; thirteenth, to pay or prepay any other Obligations (excluding
Obligations arising under or pursuant to Hedge Agreements) whether or not then
due, in such order and manner as Agent

 

9



--------------------------------------------------------------------------------

determines, on a pro rata basis; and fourteenth, to pay or prepay any
Obligations arising under or pursuant to Hedge Agreements (other than to the
extent provided for above) on a pro rata basis. Notwithstanding anything to the
contrary contained in this Agreement, (i) unless so directed by Administrative
Borrower, or unless an Event of Default shall exist or have occurred and be
continuing, Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding Prime Rate Loans and (ii) to the extent any Borrower uses any
proceeds of the Loans or Letter of Credit Accommodations to acquire rights in or
the use of any Collateral or to repay any Indebtedness used to acquire rights in
or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Loans and Letter of Credit
Accommodations that were not used for such purposes and second to the
Obligations arising from Loans and Letter of Credit Accommodations the proceeds
of which were used to acquire rights in or the use of any Collateral in the
chronological order in which such Borrower acquired such rights in or the use of
such Collateral.”

6. Pro Rata Treatment. Section 6.8 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Tranche A Loans shall be made among
the Tranche A Lenders based on their respective Pro Rata Shares as to the
Tranche A Loans, (b) the making and conversion of Tranche B Loans shall be made
among the Tranche B Lenders based on their respective Pro Rata Shares as to the
Tranche B Loans, (c) the making and conversion of the Tranche C Loan shall be
made among the Tranche C Lenders based on their respective Pro Rata Shares as to
the Tranche C Loan, (d) the making of the Tranche D Loan shall be made among the
Tranche D Lenders based on their respective Pro Rata Shares as to the Tranche D
Loan, (e) each payment on account of any Obligations to or for the account of
one or more of Tranche A Lenders in respect of any Obligations due on a
particular day shall be allocated among the Tranche A Lenders entitled to such
payments based on their respective Pro Rata Shares and shall be distributed
accordingly, (f) each payment on account of any Obligations to or for the
account of one or more of Tranche B Lenders in respect of any Obligations due on
a particular day shall be allocated among the Tranche B Lenders entitled to such
payments based on their respective Pro Rata Shares and shall be distributed
accordingly, (g) each payment on account of any Obligations to or for the
account of one or more of Tranche C Lenders in respect of any Obligations due on
a particular day shall be allocated among the Tranche C Lenders entitled to such
payments based on their respective Pro Rata Shares and shall be distributed
accordingly, and (h) each payment on account of any Obligations to or for the
account of one or more of Tranche D Lenders in respect of any Obligations due on
a particular day shall be allocated among the Tranche D Lenders entitled to such
payments based on their respective Pro Rata Shares and shall be distributed
accordingly.”

 

10



--------------------------------------------------------------------------------

7. Sale of Assets, Consolidation, Merger, Dissolution, Etc. In connection with
the issuance and sale by Group of its Capital Stock to ERSA and TRSA on or about
the Amendment No. 15 Effective Date, Agent and Lenders hereby waive the ten
(10) Business Days’ prior written notice requirement set forth in
Section 9.7(b)(ii)(A) of the Loan Agreement, provided, that, all of the other
conditions precedent set forth in Section 9.7(b)(ii) of the Loan Agreement have
been satisfied in connection with such issuance and sale.

8. Transactions with Affiliates. Section 9.12(a) of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“(a) purchase, acquire or lease any property from, or sell, transfer or lease
any property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except (i) any such transaction in the ordinary course of and
pursuant to the reasonable requirements of such Borrower’s or Guarantor’s
business (as the case may be) and upon fair and reasonable terms no less
favorable to such Borrower or Guarantor than such Borrower or Guarantor would
obtain in a comparable arm’s length transaction with an unaffiliated person and
(ii) the issuance and sale by Group of its Capital Stock to ERSA and TRSA on or
about the Amendment No. 15 Effective Date;”

9. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting the reference to “October 1, 2008 through November 30,2008 —
$4,500,000” and replacing it with the following:

“October 1, 2008 through November 30, 2008 — Not Applicable”.

10. Successor Agent. Section 12.13 of the Loan Agreement is hereby amended by
deleting the second sentence from such Section in its entirety and replacing it
with the following:

“If Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders (other than an Equity Affiliated Lender, a Tranche C Lender or
a Tranche D Lender) a successor agent for Lenders.”

11. Temporary Waiver of Events of Default.

(a) Subject to the terms and conditions set forth herein, Agent and Lenders
hereby temporarily waive the Event of Default under Section 10.1(a)(iii) of the
Loan Agreement arising from the failure of Borrowers and Guarantors to comply
with the terms of Section 9.6(a)(ii) of the Loan Agreement with respect to the
fiscal quarter ending on or about September 30, 2008 and the Event of Default
under Section 10.1(a)(iii) of the Loan Agreement arising from the failure of
Borrowers and Guarantors to comply with the terms of Section 9.6(a)(i) of the
Loan Agreement with respect to the fiscal month ending on or about October 31,
2008 (the “Acknowledged Events of Default”); provided, that, this waiver shall
expire and cease to be effective in the event that Borrowers and Guarantors fail
to comply, on or before December 31, 2008, with the terms of Sections 9.6(a)(i)
and (ii) of the Loan Agreement with respect to such fiscal quarter and month,
respectively.

 

11



--------------------------------------------------------------------------------

(b) Agent and Lenders have not waived, are not by this Amendment waiving, and
have no intention of waiving any Event of Default which may have occurred on or
prior to the date hereof, whether or not continuing on the date hereof, or which
may occur after the date hereof (whether the same or similar to the Acknowledged
Events of Default or otherwise), other than the Acknowledged Events of Default.
The foregoing waiver shall not be construed as a bar to or a waiver of any other
or further Event of Default on any future occasion, whether similar in kind or
otherwise and shall not constitute a waiver, express or implied, of any of the
rights and remedies of Agent or any Lender arising under the terms of the Loan
Agreement or any other Financing Agreements on any future occasion or otherwise.

12. Schedules to Loan Agreement. After giving effect to the change in the
Commitments and the making of the Tranche D Loan on the Amendment No. 15
Effective Date as provided for herein, Schedule 1.27 to the Loan Agreement shall
be deemed amended by deleting such Schedule in its entirety and replacing it
with the Schedule attached hereto as Schedule 1.

13. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) Within thirty (30) days following the Amendment No. 15 Effective Date,
Borrowers shall deliver or cause to be delivered to Agent projected financial
statements for Group and its Subsidiaries for the fiscal year ending
December 31, 2009 (including forecasted balance sheets, statements of income and
loss, statements of cash flow, and the projected Borrowing Base and Excess
Availability), in reasonable detail and in a format consistent with the
projections delivered by Borrowers to Agent prior to the date hereof, together
with such supporting information as Agent may reasonably request, which
projections shall have been prepared on the basis of the assumptions set forth
therein which Borrowers and Guarantors believe are fair and reasonable as of the
date of preparation in light of current and reasonably foreseeable business
conditions and using such methodology as is consistent with the most recent
financial statements delivered to Agent pursuant to Section 9.6 of the Loan
Agreement (the “Fiscal Year 2009 Projections”).

(b) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

12



--------------------------------------------------------------------------------

(c) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

(d) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document, nor the consummation of any of the transactions
contemplated herein or therein (i) are in contravention of law or any indenture,
agreement or undertaking (including the Indenture) to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property are
bound, or (ii) violates any provision of the Certificate of Incorporation,
Certificate of Formation, Operating Agreement, By-Laws or other governing
documents of any Borrower or Guarantor.

(e) After giving effect to the change in the Commitments and the making of the
Tranche D Loan on the Amendment No. 15 Effective Date as provided for herein,
the Indebtedness under the Loan Agreement continues to constitute “Permitted
Indebtedness” under (and as defined in) the Indenture.

(f) As of the date of this Amendment and after giving effect hereto, no Default
or Event of Default exists or has occurred and is continuing.

14. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and all Lenders;

(b) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of counsel to Borrowers and Guarantors with respect to this
Amendment and such other matters as Agent may request (including, without
limitation, an opinion as to no conflicts with other Indebtedness);

(c) Agent shall have received, in form and substance satisfactory to Agent, a
certificate of the Chief Financial Officer of Administrative Borrower
certifying, among other things, that: (i) after giving effect to the change in
the Commitments and the making of the Tranche D Loan on the Amendment No. 15
Effective Date as provided for herein, the Indebtedness under the Loan Agreement
shall continue to be “Permitted Indebtedness” for all purposes under the
Indenture, and (ii) after giving effect to the modifications set forth herein,
the performance of the terms and conditions of the Loan Agreement and the other
Financing Agreements and the incurrence of Obligations by Borrowers and
Guarantors thereunder (A) are within each Borrower’s and Guarantor’s corporate
or limited liability company powers, (B) have been duly authorized by each
Borrower and Guarantor, (C) are not in contravention of law or the

 

13



--------------------------------------------------------------------------------

terms of any Borrower’s or Guarantor’s certificate of incorporation, certificate
of formation, by laws, operating agreement or other organizational
documentation, or any indenture (including the Indenture), agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound, and (D) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor, other than the liens in favor of Agent;

(d) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof and after giving effect hereto, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

(e) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Amendment, the Loan Agreement or the other Financing Agreements or (ii) has
or has a reasonable likelihood of having a Material Adverse Effect; and

(f) as of the date of this Amendment and after giving effect to the temporary
waiver of the Acknowledged Events of Default granted herein, no Default or Event
of Default shall exist or shall have occurred and be continuing.

15. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

16. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

17. Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York (including, without limitation,
Section 5-1401 of the New York General Obligations Law) but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

14



--------------------------------------------------------------------------------

18. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

19. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

20. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
By:  

LOGO [g53924ex10_55pg16a1.jpg]

Name:   LOGO [g53924ex10_55pg16a2.jpg] Title:   LOGO [g53924ex10_55pg16a3.jpg]
BANK OF AMERICA, N.A., as a Lender By:  

LOGO [g53924ex10_55pg16b.jpg]

Name:   Robert Anchundia Title:   Vice President WELLS FARGO FOOTHILL, LLC, as a
Lender By:  

LOGO [g53924ex10_55pg16c.jpg]

Name:   Matt Harbour Title:   Vice President BURDALE FINANCIAL LIMITED, as a
Lender By:  

LOGO [g53924ex10_55pg16d.jpg]

Name:   Antimo Barbieri Title:   Senior Vice President By:  

LOGO [g53924ex10_55pg16e.jpg]

Name:   Phillip R. Webb Title:   Director

[SIGNATURES CONTINUED ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA, as a Lender By:  

LOGO [g53924ex10_55pg17a.jpg]

Name:   Dr. David G. Bronner Title:   Chief Executive Officer THE TEACHERS’
RETIREMENT SYSTEM OF ALABAMA, as a Lender By:  

LOGO [g53924ex10_55pg17b.jpg]

Name:   Dr. David G. Bronner Title:   Chief Executive Officer BALL METAL
BEVERAGE CONTAINER CORP., as a Lender By:  

LOGO [g53924ex10_55pg17c1.jpg]

Name:   LOGO [g53924ex10_55pg17c2.jpg] Title:   LOGO [g53924ex10_55pg17c3.jpg]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS AND GUARANTORS WISE ALLOYS LLC By:  

LOGO [g53924ex10_55pg18a.jpg]

Name:   Danny Mendelson Title:   Executive Vice President WISE RECYCLING, LLC
By:  

LOGO [g53924ex10_55pg18b.jpg]

Name:   Danny Mendelson Title:   Executive Vice President WISE METALS GROUP, LLC
By:  

LOGO [g53924ex10_55pg18c.jpg]

Name:   Danny Mendelson Title:   Executive Vice President WISE ALLOYS FINANCE
CORPORATION By:  

LOGO [g53924ex10_55pg18d.jpg]

Name:   Danny Mendelson Title:   Executive Vice President LISTERHILL TOTAL
MAINTENANCE CENTER LLC By:  

LOGO [g53924ex10_55pg18e.jpg]

Name:   Danny Mendelson Title:   Executive Vice President WISE RECYCLING TEXAS,
LLC By:  

LOGO [g53924ex10_55pg18f.jpg]

Name:   Danny Mendelson Title:   Executive Vice President WISE WAREHOUSING, LLC
By:  

LOGO [g53924ex10_55pg18g.jpg]

Name:   Garrison Curtis Title:   President WISE RECYCLING WEST, LLC By:  

LOGO [g53924ex10_55pg18h.jpg]

Name:   Garrison Curtis Title:   President



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 15

TO

AMENDED AND RESTATED LOAN AGREEMENT

SCHEDULE 1.27

TO

AMENDED AND RESTATED LOAN AGREEMENT

Commitments

 

Lender

   Tranche A    Tranche B    Tranche C    Tranche D    Total      Commitments   
  Commitments      Commitment      Commitment      Commitments

Wachovia Bank, National

   $ 50,000,000    $ 0    $ 0    $ 0    $ 50,000,000

Association

              

Bank of America, N.A.

   $ 75,000,000    $ 0    $ 0    $ 0    $ 75,000,000

Wells Fargo Foothill,

   $ 30,000,000    $ 0    $ 0    $ 0    $ 30,000,000

LLC

              

Burdale Financial Limited

   $ 27,000,000    $ 0    $ 0    $ 0    $ 27,000,000

The Employees'

   $ 0    $ 15,180,000    $ 0    $ 16,500,000    $ 31,680,000

Retirement System of

              

Alabama

              

The Teachers' Retirement

   $ 0    $ 30,820,000    $ 0    $ 33,500,000    $ 64,320,000

System of Alabama

              

Ball Metal Beverage

   $ 0    $ 0    $ 22,000,000    $ 0    $ 22,000,000

Container Corp.

                    —              

TOTAL:

   $ 182,000,000    $ 46,000,000    $ 22,000,000    $ 50,000,000    $
300,000,000